Citation Nr: 1018712	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  02-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by a decision and judgment of the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
March 2009, which affirmed the Board's April 2004 denial of a 
claim for service connection for diabetes mellitus due to 
herbicide exposure and vacated and remanded for 
readjudication the claim for service connection for hepatitis 
C.  Both claims arose from an October 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The Board notes that in March 2003 the appellant and his 
spouse testified at a hearing before a Veterans Law Judge who 
is no longer employed by the Board.  A copy of the transcript 
of that hearing is of record.  In March 2010, the Board sent 
a letter to the Veteran advising him that he could testify at 
another Board hearing, and that if he did not respond within 
30 days the Board would assume he did not wish another 
hearing.  As more than 30 days have transpired without a 
response, the Board finds that the Veteran has waived any 
right to an additional hearing.  See 38 C.F.R. §§ 20.703, 
20.707, 20.1304 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

For service connection to be granted for hepatitis C, the 
evidence must show that the Veteran's current hepatitis C 
infection was incurred in, or aggravated by, active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
There must be credible evidence to show that there is a 
relationship between an in-service incident and the Veteran's 
diagnosed hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

In the Court's memorandum decision of March 2009, it found 
that the June 2001 VA examination for hepatitis C was 
inadequate because the examiner did not have access to the 
claims file and, therefore, failed to review the Veteran's 
medical records and was unable to definitely opine whether 
the Veteran's hepatitis C was related to service.  The Court 
noted that a September 1999 VA medical record revealed that 
the Veteran had hepatitis C, which had been diagnosed 
approximately three years earlier.  It noted as well the 
Veteran's May 2001 statement to the effect that during 
service he engaged in high-risk sexual activity, was tattooed 
and had one ear pierced.  The Court cited Barr v. Nicholson, 
21 Vet. App. 303 (2007), and noted that once VA "undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, [it] must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided."  
Id. at 311.  

As such, on remand, the RO/AMC must obtain a VA examination 
of the Veteran and a medical opinion addressing whether the 
Veteran's hepatitis C is related to his period of active 
duty.  

In addition, the Court addressed whether the Veteran's 
service connection claim for hepatitis C should be remanded 
in order to obtain records from the Social Security 
Administration (SSA).  The Court ruled that the Veteran was 
free to submit additional evidence and argument on the 
remanded claim, including his contention that SSA records 
should be obtained.  The Board notes that SSA records have 
already been associated with the claims file and make up 
approximately two of the five volumes of evidence.  However, 
the Veteran and his representative are still free on remand 
to present argument on what information from the SSA file 
supports their position that the Veteran's hepatitis C is 
related to his period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his hepatitis C 
disorder.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The 
examination report should reflect a review 
of the claims folder, including statements 
by the Veteran regarding his in-service 
exposure.  Following this review, a 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following: Is it at least as likely as not 
(50 percent or greater probability) that 
hepatitis C began during service or is 
otherwise linked to any incident of 
service, or is current hepatitis C more 
likely the result of non-service risk 
factors.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
medical evidence in detail and reconcile 
any contradictory evidence.  

2.  When the development requested has 
been completed, the issue on appeal should 
again be reviewed by the RO/AMC on the 
basis of the additional evidence.  If the 
benefit sought is not granted the Veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


